DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05 May 2021 has been entered.
Examiner’s Remarks
The Applicant previously presented 20 claims.  With this Request for Continued Examination under 37 CFR 1.114 the applicant has presented only 19 claims with no cancellation of claim 20 or other status with respect to the claim seen.
A review of the Fee Determination Worksheet, properly known as the “Patent Application Fee Determination Record”, under part II, “Application as Amended” indicates that only 19 claims are now remaining which apparently indicates that claim 20 has been cancelled.  Therefore it is claims 1 – 19 that have now been examined on the 
Appropriate correction regarding the status of claim 20 is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
    obviousness or nonobviousness.

Claims 1 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney et al. US 2002/0020659 in view of Mahlich US 2012/0070543 in view of Benson et al. US 2015/0352044.
Regarding claims 1, 2, 3, 4, 5, and 8, Sweeney discloses a portion capsule (210) capable of producing a beverage which has a capsule body (cup shaped container) with a capsule bottom (218), a side wall (220), a circular area (226), a collar edge (222) a lid (216), and a cavity (first chamber A) capable of receiving a pulverulent granular beverage substrate (typically ground roasted coffee), configured between the capsule bottom and the lid (figure 12).  A filter element (214) is arranged in the cavity, the filter fastening of the filter element to the capsule bottom (paragraphs [0036] – [0054] and fig. 9 – 12).  Further regarding claims 2 and 3, Sweeney discloses a spacer/annular element (sump 218b) is provided in a region of the capsule bottom, i.e. in the cavity of the capsule body, which spacer/annular element spaces the filter element apart from the sidewall of the capsule body (paragraph [0013]).  Further regarding claim 3, the “wherein” language is equivalent to “comprising” language which would allow for an edge region of the filter element to also be connected to the side wall of the capsule body and it is seen that Sweeney discloses in figure 12 that a portion of a side edge region of the filter element is positively locked to a side wall of the capsule body since it is also fastened to the capsule bottom.  Further Sweeney clearly discloses the filter element is sealed onto the capsule bottom and said filter element at the sealing location is provided in a circularly annular manner forming a circular ring, which is to say that Sweeney is obviously disclosing said filter element would necessarily have a sealing seam sealed onto said capsule bottom (‘659, paragraph [0047] and fig. 9 – 11).
Claims 1 and 3 differ from Sweeney, if at all, in the filter element being produced from nonwoven fiber material.
Mahlich discloses portion capsule (1) capable of producing a beverage which has a capsule body (2) with a capsule bottom (3), a side wall, a collar edge (5), a lid (6), and a cavity (100) capable of receiving a pulverulent granular beverage substrate (101 coffee), configured between the capsule bottom and the lid.  A filter element (7) is arranged in the cavity, a central region is fastened to the capsule bottom (capsule base 3), and the filter element is produced from nonwoven fiber material (paragraph [0059]).  Mahlich is using a nonwoven filter element because it is simple, cost effective, and resistant to blockage (paragraph [0010]).  In addition fastening the filter to the capsule bottom eliminates the need for further support structures to keep the filter element in position and improved outflow behaviour is achieved, all of which are applicant’s reasons for producing the filter element from nonwoven fiber material as well.  To therefore modify Sweeney, if necessary, and produce the filter element from a nonwoven fiber material as taught by Mahlich would have been an obvious matter of choice and/or design for the ordinarily skilled artisan.
Claims 1 and 3 differ from Sweeney in view of Mahlich, if at all, in the nonwoven fiber material being stretched within the portion capsule prior to use of said capsule and the edge region of the filter element being fastened to a collar edge of the capsule body.
Benson discloses a portion capsule (single serve container 300) capable of producing a beverage which has a capsule body (306) with a capsule bottom, a side wall, a collar edge (315), a lid (310), and a cavity capable of receiving a pulverulent granular beverage substrate (coffee), configured between the capsule bottom and the lid.  A stretched filter element (312) is arranged in the cavity, the filter element is produced from nonwoven and stretched fiber material (paragraph [0061]).  Benson 
Benson is using a nonwoven filter element fastened to the collar edge which has been previously stretched because in the stretched condition said filter is resistant to blockage with improved outflow behaviour being achieved (permeable to allow a liquid beverage to pass through the filter), all of which is applicant’s reason for producing the filter element from a stretched nonwoven fiber material as well.  To therefore modify Sweeney in view of Mahlich, if necessary, and produce the filter element from a stretched nonwoven fiber material attached to the collar edge of the capsule as taught by Benson would have been an obvious matter of choice and/or design for the ordinarily skilled artisan.
Regarding the limitation of claim 1 “wherein the filter element is linearly stretched from the collar edge toward the capsule bottom from fastening the filter element, to the capsule bottom
Further regarding claims 1 and 8, Sweeney in view of Mahlich in view of Benson disclose the nonwoven would comprise a nonwoven fabric produced from fine polyester fibers, the nonwoven fiber material would have a mass distribution of between about 10 and 100 g/m2 the nonwoven fiber material would have a thickness of between about 0.05 and about 0.3 millimeters, and the nonwoven fiber material would have an air permeability at a pressure of 100 Pascal of between about 2500 and about 5000 l/(m2) (‘543, paragraph [0012]).
Regarding claim 6, Sweeney discloses one constituent part of the filter element would be paper (cellulose) (‘659, paragraph [0042]).
Regarding claim 7, Sweeney in view of Mahlich in view of Benson disclose the filter element to have a felt structure (‘543, paragraph [0015]).
Regarding claim 9, Sweeney in view of Mahlich in view of Benson disclose the filter element is provided at least partially from a biologically degradable plastic (‘543, paragraph [0020]).
Regarding claim 10, Sweeney in view of Mahlich in view of Benson disclose the filter element would be of elastic configuration (‘543, paragraph [0022]).
Regarding claim 11, Sweeney in view of Mahlich in view of Benson disclose the filter is formed from a flat material (sheet) (‘543, paragraph [0061]).
Regarding claim 12, Sweeney in view of Mahlich in view of Benson disclose a lid film would be sealed onto the filter element (the horizontal portion 105 is in the same plane at a top opening of the body portion 106) (the horizontal portion 105 provides an upper flat surface which is configured for receiving a membrane 110) (‘044, paragraph [0041], [0042], [0062], fig 3, and fig. 5).
Regarding claim 13, Sweeney discloses the filter element remains unperforated when the capsule bottom is perforated by way of an outer perforation means (‘659, paragraph [0051]).
Claim 14 is rejected for the same reasons given above in the rejection of claim 1.
Regarding claim 15, once it was known to seal the filter element onto the capsule bottom it is not seen that patentability would be predicated on the particular diameter of the circular ring and/or the width of the sealing seam.  Limitation relating to the diameter of the circular ring and width of the sealing seam are not sufficient to patentably distinguish over the prior art.  The mere scaling up of a prior art circular ring and sealing seam capable of being so scaled if such were the case would not establish patentability to the prior art so scaled.  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the circular ring and the sealing seam and a capsule having the claimed relative dimensions would not perform differently than the prior art capsule the claimed capsule is not seen to be patentably distinct from the prior art capsule (MPEP 2144.04 IV.A.).
Regarding claim 16, since the portion capsule would contain roast and ground coffee it is obvious that said capsule would be capable of producing a coffee beverage.
Regarding claims 17, 18, and 19, because claim 1 is in the form of a Markush group, and Sweeney in view of Mahlich in view of Benson teaches “the nonwoven comprise a nonwoven fabric which is produced from fine polyester fibers”, it is not required that Sweeney in view of Mahlich in view of Benson meet the further limitation of the non-selected groups via subsequent dependent claims.
Response to Arguments
Applicant's arguments filed 05 May 2021 have been fully and carefully considered but they are not found persuasive.
Applicant urges that Sweeney does not disclose the filter element would have an edge region which would be fastened to the collar edge of the capsule body, that the filter would not be linearly stretched, and that Sweeney doesn’t even show the filter 214 in the figures noted in the rejections above.  These urgings are not found persuasive.
First it is noted that on the same page as figures 9 – 11 cited above in the rejections said filter 214 is without question clearly visible in figure 12 which is also cited in the rejection above.  Regarding the filter being attached to the collar edge of the collar body, this is clearly taught by and thus made obvious by Benson in order to ensure the filter remains securely in place within the portion capsule.
With respect to the filter being linearly stretched one need but see figure 12 of Sweeney to see that the capsules filter is in a linear configuration.  Also, whilst some particular requirements with respect to the fiber material of the filter have been recited it is to be noted that the claim does not recite, nor does the specification disclose, any requisite degree of stretching or specific tensioning required, only that the filter be stretched.  During the manufacturing process the filter is heat sealed in place meaning that the filter would have had to have been inserted into the capsule body and manipulated by various mechanical devices as well which would have provided some degree of linear stretching during placement and heat sealing and it is therefore seen that Sweeney would read of the claim as recited.  Further, as set forth above in the rejections Benson clearly discloses that by stretching the filter said filter is improved by 
Regarding Benson applicant appears to urge that the reference would be non-analogous art because Benson discloses his capsule could be used to produce cannabis related products.  Applicant further urges that Benson is not linearly stretched from the collar edge toward the capsule bottom. These urgings are not deemed persuasive.
First it is noted that Benson is disclosing a beverage capsule capable of producing a beverage and is good for all that is taught.  It is also noted that Benson discloses his capsule could be used for other beverage ingredients such as tea or coffee (paragraph [0061]).  Further Benson was not brought to disclose the attachment of the stretched filter to the capsule bottom but to teach the advantage of using a stretched filter in the first place.
It is also seen that applicant urges that the filter of Sweeney or Benson, which would include Sweeney in view of Mahlich in view of Benson is not under “tension”.  Here it is to be noted that applicant does not claim or disclose any more than the filter be simply stretched without so much as to what degree or that said filter would be placed under any tension at all, which is to say that applicant is urging limitations not found in the claims or supported by the specification.
Regarding Benson applicant urges that the filter of Benson “is not stretched in the claimed manner”.  The limitation “wherein the filter element is linearly stretched from the collar edge toward the capsule bottom from fastening the filter element, to the capsule bottom” is clearly a method of making limitation as has been addressed above in the rejections.  Further, in view of Benson there is a teaching of having a filter element that is linearly stretched for the taught advantage.  Therefore, the structure of being linearly stretched has been taught by the combination, especially since there is no degree to the stretching recited in the claim.

Applicant is to be reminded that the claims are directed to a structural element and not the method by which the element, in this case the filter, is to be made.
Further, it appears that the applicant is again urging each of the references used in the rejections for what they do not teach individually and not what has been seen by The Office as obvious in view of the references taken as a whole.  The applicant is to be reminded that the rejections have been made over a combination of references under 35 U.S.C. 103 which is to say the applicant’s invention has been seen to be the obvious combination of elements all of which have been taught by the prior art.
Regarding applicant’s urgings with respect to the limitations of claim 2 and the recited spacer element, this is a structural feature and as set forth above in the rejections Sweeney clearly discloses the structure as recited in the claim.  Once a primary reference has been brought to reject an independent claim that reference, or combination of references, is good for all that is taught, in this case a structural element, and it is not necessary to motivate each and every structural element recited in each 
Regarding applicant’s urging with respect to claim 3 and a portion of the side edge region of the filter element being positively locked to a side wall of the capsule body, it is to be noted that the bottom of the capsule is also a side wall and thus if the filter element is fastened to the capsule bottom it is also positively locked to the bottom side wall, of the capsule body as well as an edge of the filter being positively locked, i.e. held in place against the side wall of the capsule shown at reference sign 218b in figure 12 of Sweeney.  
Further it appears that the applicant is urging the references separately when the rejections have been made over a combination of the references.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAIM A SMITH whose telephone number is (571)270-7369.  The examiner can normally be reached on Monday-Thursday 09:00-18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to please telephone the Examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/C.S./
Chaim SmithExaminer, Art Unit 1792                                                                                                                                                                                                        03 June 2021



/VIREN A THAKUR/Primary Examiner, Art Unit 1792